Case 1:19-cv-00874-RBJ-MEH Document 176 Filed 05/14/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 19-cv-00874-RBJ-MEH

   WARNER BROS. RECORDS INC., et al.,

                          Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

                          Defendant.


    NOTICE OF SPECIAL MASTER ORDER RE: PLAINTIFFS’ EXPEDITED MOTION
     FOR LEAVE TO CONDUCT DISCOVERY OUTSIDE THE DISCOVERY LIMITS
      AND ON AN EXPEDITED BASIS REGARDING CHARTER’S SPOLIATION OF
                           ELECTRONIC DATA


          On May 13, 2020, the Special Master held a telephonic hearing on Plaintiffs’ Motion for

   Leave to Conduct Discovery Outside the Discovery Limits and on an Expedited Basis Regarding

   Charter’s Spoliation of Electronic Data. ECF 167. The parties agree that the Plaintiffs are entitled

   to additional discovery related to the Defendant’s email deletion, disclosed to the Plaintiffs by the

   Defendant on March 4, 2020. See ECF 174-2 (Rosenthal Decl., Ex. 1). To this end, the parties

   agree that Plaintiffs should be permitted to propound twenty-five Requests for Production relating

   to the disclosed email deletion. The Defendant shall serve its responses to Plaintiffs’ Requests for

   Production on or before June 4, 2020. The Defendant shall also begin a rolling email production

   commencing no later than fifteen days after serving its responses to Plaintiffs’ requests, on June

   19, 2020. The Defendant shall provide Plaintiffs with an estimated date by which it anticipates

   completing its production, and the parties shall meet and confer no later than May 27, 2020 to

   resolve any disputes regarding the anticipated completion date of the production. If the parties



                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 176 Filed 05/14/20 USDC Colorado Page 2 of 2




   cannot reach agreement on this issue, they should contact the Special Master.

          The parties have additionally agreed that Plaintiffs should be permitted to take one Fed. R.

   Civ. P. 30(b)(6) deposition relating to the Defendant’s email deletion, disclosed to the Plaintiffs

   by the Defendant on March 4, 2020. See ECF 174-2 (Rosenthal Decl., Ex. 1). I decline to order

   five additional fact witnesses at this time. The parties are directed to meet and confer to determine

   whether good cause exists for additional fact witness depositions and how many are actually

   needed.

          Neither the Fed. R. Civ. P. 30(b)(6) deposition nor the twenty-five discovery requests shall

   be counted against the discovery limits set forth in the Scheduling Order, ECF 44.

          The parties are also instructed that a certification pursuant to D.C.COLO.LCivR 7.1(a) is

   to be included as an attachment to all motions made before the Special Master. This certification

   shall also include the dates that the parties met and conferred with regard to each identified issue,

   and a brief description of the parties’ conference.



   Dated this 14th day of May, 2020                              BY THE SPECIAL MASTER:



                                                                 /s/ Regina M. Rodriguez
                                                                 Regina M. Rodriguez
                                                                 Special Master




                                                    2
